DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a single trained sensor data processing component in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification of the application in PGPUB US 20200202476 A1, it discloses “[0054] It will be understood that each block of the flowchart, and combinations of blocks in the flowchart, may be implemented by various means, such as hardware, firmware, processor, circuitry and/or other device associated with execution of software including one or more computer program instructions”. Therefore, the corresponding structure of a single trained sensor data processing component in claims 1 and 2, is a hardware, firmware, processor, circuitry and/or other device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes et al. (US 20180158177) in view of Myers et al. (US 20180022347).
Regarding claim 1, Lannes discloses A single component sensor data processing system comprising a single trained sensor data processing component configured to: receive input data (Lannes, “[0034] The processing system can comprise an input operator making it possible to apply an input transformation to starting images so as to generate on the basis of the starting images, upstream of the preprocessing neural network, data in a different space from that of the starting images”); 
analyze the input data using a neural network embodied by the single trained sensor data processing component, wherein the single trained sensor data processing component is trained to produce output data that approximates a plurality of task-specific transformations performed in a pipeline manner; and produce the output data following transformation of the input data (Lannes, “[0024] Among other examples, the preprocessing neural network can be configured to act on image compression artifacts and/or on the sharpness of the image. [0042] at least one preprocessing neural network, preferably convolution-based, upstream of the main neural network, for carrying out before processing by the main neural network at least one parametric transformation. [0054] The preprocessing neural network can be configured to carry out a nonlinear transformation, in particular chosen from among: gamma correction of the pixels, local-contrast correction, color correction, correction of the gamma of the image, modification of the local contrast, reduction of noise and/or reduction of compression artifacts”).
On the other hand, Lannes fails to explicitly disclose but Myers discloses receive input data from a sensor (Myers, “[0037] A plurality of types of perception data including camera data, radar data, LIDAR data, and/or ultrasound data may be received combined for sensor fusion 502”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lannes and Myers, to include all limitations of claim 1. That is, adding the sensor data of Myers to the starting input of Lannes. The motivation/ suggestion would have been Because drive history data can be extremely helpful to an automated driving/assistance system, Applicant has recognized benefits in using available sensors and computing power on a vehicle to obtain drive history data (Myers, [0014]).
Regarding claim(s) 6, 7, 9, 10, they are interpreted and rejected for the same reasons set forth in claim(s) 1, 2, 4, 5, respectively.
Regarding claim 2, Lannes in view of Myers discloses The single component sensor data processing system according to claim 1.
Lannes further disclose wherein the single component sensor data processing component is further configured to: output the output data to a second system (Lannes, “[0064] After each preprocessing network, the image is transformed according to the learnt parameters, and the resulting image can serve as input for the following network, until it is at the input for the main network”).
Regarding claim 4, Lannes in view of Myers discloses The single component sensor data processing system according to claim 1.
On the other hand, Lannes fails to explicitly disclose but Myers discloses wherein the input data comprises raw data (Myers, “[0037] If only one type of data is received, the sensor fusion may pass through that raw data or modify the raw data to match a format expected by neural networks 504”). The same motivation of claim 1 applies here.
Regarding claim 5, Lannes in view of Myers discloses The single component sensor data processing system according to claim 1.
On the other hand, Lannes fails to explicitly disclose but Myers discloses wherein the input data comprises data that has undergone at least one pre-processing transformation (Myers, fig.5, “[0037] The sensor fusion 502 may use averages or weighted averages for different data types to determine fused or combined data. If only one type of data is received, the sensor fusion may pass through that raw data or modify the raw data to match a format expected by neural networks 504”). The same motivation of claim 1 applies here.
Claim(s) 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannes et al. (US 20180158177) in view of Myers et al. (US 20180022347), and further in view of Alouani et al. (US 7884754 B1).
Regarding claim 3, Lannes in view of Myers discloses The single component sensor data processing system according to claim 1, wherein the plurality of task-specific transformations, have been disclosed.
On the other hand, Lannes in view of Myers fails to explicitly disclose but Alouani discloses sequentially executed sensor-specific transformations (Alouani, col.4, lines 24-26, “Conventional fusion methods use a single processor to process all of the different sensor data sequentially from a given target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Alouani and Lannes and Myers. That is, applying the sequentially executed sensor-specific transformations of Alouani to the task-specific transformations of Lannes and Myers. The motivation/ suggestion would have been Tracking with multiple sensors has long been recognized as an effective method to obtain an accurate picture of a surveillance area of interest (Alouani, col.2, lines 6-8).
Regarding claim(s) 8, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190005686) in view of Hwang et al. (US 20190108618). 
Regarding claim 11, Liu discloses A method for training a neural network embodied by a single sensor data processing component, the method comprising: receiving input data from an input dataset collected from at least one sensor (Liu, “[0091] FIG. 6 is a flowchart illustrating an exemplary process 600 for training an initial neural network model according to some embodiments of the present disclosure. [0094] In 620, the training data acquisition unit 520 may obtain training data. In some embodiments, the training data may be obtained by assessing the data stored in the storage device 150 via network 120, or by assessing the detector 114 via the network 120”);
receiving processed data from a processed dataset created by a sensor data processing pipeline system (Liu, “[0088] The training data processing unit 530 may be configured to process the training data. The training data processing unit 530 may process the training data by various operations, such as analyzing, classifying, filtering, correcting, etc. [0096] In 630, the training data processing unit 530 may process the training data. In some embodiments, the training data obtained in operation 620 may be further processed for training the initial neural network. In some embodiments, the training data may be processed to obtain processed training data by analyzing, classifying, filtering, or other operations. [0130] The training data processing unit 530 may process the projection data to obtain the noise reduction parameter of the projection data”); and 
training the neural network embodied by the single sensor data processing component to approximate a transformation from the input data to the processed data (Liu, “[0097] In 640, the neural network training unit 540 may train the initial neural network model with the training data and/or the processed training data to generate a trained neural network model. [0098] the training data and/or the processed training data may be input into the initial neural network model to train the model. The one or more parameters generated in the last training iteration may be saved with the trained neural network. In some embodiments, the trained neural model may be used to determine some parameters related to projection data, for example, correction coefficient, noise reduction parameter, or the like”. Therefore, the initial neural network is trained to approximate a transformation from the input data to the processed data, e.g., noise reduction).
On the other hand, Liu fails to explicitly disclose but Hwang discloses a sensor data processing pipeline system comprising a plurality of task-specific transformation components (Hwang, “[0050] The ISP 108 has discrete functional blocks that each apply a specific operation to the raw camera sensor data to create the final output image. For example, functional blocks can include blocks dedicated for demosaicing, noise reduction (denoising), color processing, tone mapping, among many others. The ISP 108 can perform various other image processing functions before providing the final output color image 109, such as noise reduction, sharpening, tone mapping and/or conversion between color spaces, autofocus, gamma, exposure, white balance, among many other possible image processing functions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu and Hwang, to include all limitations of claim 11. That is, adding the ISP of Hwang to the sensor data processing pipeline system of Liu. The motivation/ suggestion would have been The ISP 108 can perform various other image processing functions before providing the final output color image (Hwang, [0050]).
Regarding claim 16, Liu in view of Hwang discloses The method for training a neural network according to claim 11. 
Liu further discloses wherein the input data comprises raw data (Liu, “[0095] The training data may include a scanning parameter, projection data (e.g., raw projection data of a phantom, air projection data, projection data with noise, etc.), a parameter (reference correction coefficient), etc. As used herein, raw projection data may refer to projection data that are collected by detectors and generated by scanning a phantom”).
Regarding claim 17, Liu in view of Hwang discloses The method for training a neural network according to claim 11. 
Hwang further discloses wherein the input data comprises data that has undergone at least one pre-processing transformation (Hwang, “[0053] For example, the raw image patch 206 from the frame 204 of raw image data has a Bayer pattern based on a Bayer color filter array being used with the image sensor 202. The Bayer pattern includes a red filter, a blue filter, and a green filter, as shown in the pattern of the raw image patch 206 shown in FIG. 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu and Hwang, to include all limitations of claim 17. That is, adding the pre-processing 206 of Hwang to input data of Liu. The motivation/ suggestion would have been the neural network can be trained using examples of numerous raw data inputs (e.g., with color filtered patterns) and also using examples of the corresponding output images that are desired (Hwang, [0055]).
Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190005686) in view of Hwang et al. (US 20190108618), and further in view of Litichever et al. (US 20200389469).
Regarding claim 12, Liu in view of Hwang discloses The method for training a neural network according to claim 11. 
On the other hand, Liu in view of Hwang fails to explicitly disclose but Litichever discloses wherein the input dataset is a pre-collected input value dataset (Litichever, “[0450] The device having: an input-unit configured to collect real-time and/or offline data from various sources such as sensors, network based services, navigation applications, the vehicles electronic control units, the vehicle's bus-networks, the vehicle's subsystems, and on board diagnostics; a database, for storing the data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Litichever into the combination of Liu and Hwang, to include all limitations of claim 12. That is, applying the input unit of Litichever to the input of Liu and Hwang. The motivation/ suggestion would have been to provide a flexible way for inputting dataset.
Regarding claim 13, Liu in view of Hwang discloses The method for training a neural network according to claim 11. 
On the other hand, Liu in view of Hwang fails to explicitly disclose but Litichever discloses wherein the input dataset is a dataset collected in real-time (Litichever, “[0450] The device having: an input-unit configured to collect real-time and/or offline data from various sources such as sensors, network based services, navigation applications, the vehicles electronic control units, the vehicle's bus-networks, the vehicle's subsystems, and on board diagnostics; a database, for storing the data”). The same motivation of claim 12 applies here.
Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190005686) in view of Hwang et al. (US 20190108618), and further in view of Moreno et al. (US 20200342857).
Regarding claim 14, Liu in view of Hwang discloses The method for training a neural network according to claim 11. 
On the other hand, Liu in view of Hwang fails to explicitly disclose but Moreno discloses wherein the processed data comprises data processed in real-time (Moreno, “[0076] In FIG. 5, the refinement engine 120 receives a sequence of audio data 570. The audio data 570 can be, for example, streaming audio data that is processed in an online manner (e.g., in real-time or in near real-time) or non-streaming audio data that has been previously recorded and provided to refinement engine 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moreno into the combination of Liu and Hwang, to include all limitations of claim 14. That is, applying the online manner of Moreno to the processed data of Liu and Hwang. The motivation/ suggestion would have been to provide a flexible way for obtaining data sources.
Regarding claim 15, Liu in view of Hwang discloses The method for training a neural network according to claim 11. 
On the other hand, Liu in view of Hwang fails to explicitly disclose but Moreno discloses wherein the processed dataset is a pre-collected dataset (Moreno, “[0076] In FIG. 5, the refinement engine 120 receives a sequence of audio data 570. The audio data 570 can be, for example, streaming audio data that is processed in an online manner (e.g., in real-time or in near real-time) or non-streaming audio data that has been previously recorded and provided to refinement engine 120… the speaker embedding 126 is previously generated by the speaker embedding engine 125 based on previous instance(s) of audio data from the given speaker.”). The same motivation of claim 14 applies here.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190005686) in view of Hwang et al. (US 20190108618), and further in view of Gilbert (US 20190161919).
Regarding claim 18, Liu in view of Hwang discloses The method for training a neural network according to claim 11, wherein the sensor data processing pipeline system comprising the plurality of task-specific transformation components, has been disclosed.
On the other hand, Liu in view of Hwang fails to explicitly disclose but Gilbert discloses removing hardware associated with training components (Gilbert, “[0039] Once the neural network is trained to a desired level of accuracy and has been tested against previously unseen data, the training components are removed and the neural network can be used as a recognizer.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gilbert into the combination of Liu and Hwang, to include all limitations of claim 18. That is, applying the removing training components of Gilbert to the sensor data processing pipeline system of Liu and Hwang. The motivation/ suggestion would have been to provide a compact system by minimize the hardware configuration.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        4/28/2022